Citation Nr: 0705283	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-42 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder. 

2.  Entitlement to service connection for peptic ulcer 
disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from May 1966 to February 
1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

By a November 2004 notice of disagreement the veteran timely 
requested Decision Review Officer (DRO) review of his claims 
being appealed, prior to Board adjudication.  38 CFR § 3.2600 
(2006).  DRO review was afforded the veteran, as documented 
in the November 2004 statement of the case. 


FINDINGS OF FACT

1.  The evidence is in approximate balance as to whether the 
veteran's anxiety disorder developed in service. 

2.  The evidence is in approximate balance as to whether the 
veteran's peptic ulcer disease developed in service.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
criteria for service connection for an anxiety disorder are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  Giving the benefit of the doubt to the veteran, the 
criteria for service connection for peptic ulcer disease are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The claims here adjudicated have been granted in full, and 
hence any due process considerations are moot.  As to 
additional notice regarding the effective date to be 
assigned, the RO will address this matter in effectuating the 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

II.  Service Connection for an Anxiety Disorder
and Peptic Ulcer Disease 

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is required 
when the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.   When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

B.  Analysis

The veteran has contended that he had a nervous disorder 
which began in service, as well as an upper gastrointestinal 
disorder, also since service.  In an August 2005 statement, 
he reported that in service he was treated on three or four 
occasions for his stomach by a medic, who gave him white 
pills, but he was fairly certain that no notes were taken of 
this treatment.  Indeed, a review of the veteran's service 
medical records fails to show any record of treatment either 
for an upper gastrointestinal disorder or for an anxiety 
disorder.  

The veteran's period of active service from May 1966 to 
February 1968 included a tour in Vietnam from January 1967 to 
February 1968, and recent VA examiners have noted that the 
veteran's current anxiety disorder manifests some 
characteristics of post-traumatic stress disorder (PTSD).  
However, PTSD has not been definitively diagnosed, and in any 
event the veteran's current appeal does not address that 
disorder.  The RO previously denied the veteran service 
connection for PTSD in an April 2004 rating action, and 
confirmed that denial by the currently appealed September 
2004 rating action.  However, the veteran did not appeal the 
denial of service connection for PTSD.  

The claims folder contains numerous treatment records 
spanning from January 1975 to the present.  One of the most 
thorough of the early records is a January 1975 VA treatment 
write-up for the veteran's peptic ulcer disease.  The veteran 
then reported that he currently had a painful duodenal ulcer 
of five months' duration, with the pain coming only at night 
and only relieved by an injection of Demerol.  He denied a 
history of drug use, and reported not having had a drink in 
41/2 years.  He reported that the condition had begun 6 years 
before, in Vietnam, with pain around the epigastrium 
overnight, though with no recurrent attacks until 31/2 years 
before the examination, when a treating physician at St. 
Anthony's Hospital ordered an upper gastrointestinal series 
and assessed a nervous stomach, and the veteran was asked to 
continue his Valium at five milligrams 3 times daily, which 
the veteran reported had provided some help for his 
condition.  Another physician was noted to have taken the 
veteran off Valium 61/2 months prior to the January 1975 
evaluation, and an upper gastrointestinal series then 
performed showed a duodenal ulcer.  The veteran reported 
thereafter again switching physicians, with the new physician 
again switching the veteran's medication, with some 
improvement.  However, the veteran reported return of the 
stomach pain within the past week.  The January 1975 examiner 
noted that the veteran's current medications consisted of 
Donnatal twice daily and Librium three times daily.  This 
prior history, with names of prior treating physicians, is 
documented in the January 1975 record.  

VA treatment records in January 1975 diagnosed either 
duodenal ulcer or peptic ulcer.  However, a January 1975 VA 
upper gastrointestinal examination showed no ulceration, but 
did reveal nonspecific irritability and mucosal coarsening of 
the upper duodenal bulb and descending duodenum.  

VA records show treatment in March 1978 for complaints of 
increased nervousness.  In that month, the veteran was seen 
complaining of depression, inability to tolerate his 
children, and nervousness.  The veteran reported ongoing 
management with Valium taken once or twice daily, but 
reported that his condition had nonetheless gotten worse over 
the past four to five months.  The veteran's wife was then 
also seen, and she reported that the veteran had been nervous 
since his separation from service, and was becoming more so, 
with an explosive temper if agitated.  She said the veteran 
had struck his daughter over the weekend.  While a 
psychiatric diagnosis was then deferred, medication was 
prescribed.  

Significant past treatment records are absent from the claims 
folder, but records that could be obtained include those 
indicating ongoing psychiatric treatment.  For example, an 
October 1986 VA treatment record reflects that the veteran's 
psychiatrist had taken him off of Metoclopromide one month 
earlier.  Psychiatric treatment around that time is not 
otherwise documented in the record.  Better documentation on 
an ongoing basis is present for treatment of the veteran's 
upper gastrointestinal problems, associated with pain and 
burning, essentially from 1975 to the present.  

In March 2004 the veteran was afforded a VA psychiatric 
examination, essentially to address the question of post-
traumatic stress disorder.  PTSD was not found, but, based on 
the veteran's reported history and a review of obtained 
records including those of treatment for peptic ulcer disease 
since January 1975, the examiner concluded that the veteran 
had suffered from an anxiety disorder since service in the 
late 1960's, requiring treatment with benzodiazepines 
(Librium, Valium, and Tranxene).  The examiner noted that the 
condition had manifested in physical symptoms, including 
worsening of the veteran's peptic ulcer disease.  The 
examiner further noted that while the veteran was not in 
combat he had experienced stressor-type events while in 
service, though his present symptomatology did not meet all 
the criteria required for a diagnosis of  PTSD.  

Upon a VA psychological evaluation in June 2004, 
psychological testing was administered and the veteran's 
history was again noted, including of difficulty with 
adjustment upon returning from Vietnam, symptoms of 
nightmares for several years thereafter, ongoing symptoms 
including hyperarousal, sleep impairment, anxiety, and sleep 
impairment.  The veteran reported that re-experiencing of 
traumatic events had significantly lessened over the years, 
but significant anxiety and startle response remained.  The 
examiner observed the veteran's startle response.  
Psychological scoring was not typical for PTSD, and the 
examiner noted that the veteran did not meet the re-
experiencing criterion for a diagnosis of the disorder.  The 
examiner concluded that the veteran's current anxiety 
disorder was causally related to his experiences in service, 
despite the absence of a PTSD diagnosis.  He also assigned a 
diagnosis of generalized anxiety disorder with PTSD features.  

Despite the medical history the veteran provided upon VA 
treatment in January 1975, he did not then submit a claim for 
service connection either for a nervous condition or for 
peptic ulcer disease.  The veteran first submitted a claim 
for benefits in August 2003, when he claimed entitlement to 
service connection for PTSD.  As he explained in an August 
2005 statement, upon leaving service he did not know he could 
even receive treatment from VA until someone told him and he 
sought treatment in 1975.  

Hence, we have documentation of treatment beginning in 
January 1975, with records noting prior treatment for both an 
anxiety disorder and peptic ulcer disease.  When reporting 
this history in January 1975, the veteran was apparently not 
motivated by any intent to receive benefits, because he 
submitted no claim, as noted, until some 28 years later, and 
did not submit a claim for an anxiety disorder and peptic 
ulcer disease until June 2004, or 29 years later.  It is 
inconceivable to the Board that the veteran would have thus 
provided a false medical history in 1975 with an intent of 
submitting a claim nearly 30 years later.  Thus, the Board 
does not now have a basis for doubting the veteran's recorded 
medical history from that time.  

The March 2004 VA examiner did rely on the reports of 
treatment on an ongoing basis as noted in the January 1975 
treatment records, and also relied on the veteran's reports 
of anxiety and upper gastrointestinal symptoms since service.  
The June 2004 VA examiner relied on the veteran's self-
reported history of service experiences, as well as history 
of treatment since service.  However, the Board is 
sufficiently convinced of this history of ongoing treatment 
and symptomatology to conclude that the evidence is in 
relative equipoise as to whether the veteran's anxiety 
disorder and peptic ulcer disease had their origin in 
service. 

In view of the foregoing, and without finding error in the 
previous action taken by the RO, the Board will resolve 
reasonable doubt in favor of the appellant, finding that the 
medical evidence of record establishes both the presence of 
the current disorders and continuity of symptomatology from 
service to the present.  Service connection for both claimed 
disorders is thus warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an anxiety disorder is granted.  

Service connection for peptic ulcer disease is granted. 



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


